Citation Nr: 0004517	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-02 112	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service from March 1944 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a psychiatric 
disorder and is so significant that it must be considered to 
fairly decide the merits of the claim, has been presented 
following the final Board decision in May 1961.  

2.  The veteran's claim of service connection for an 
innocently acquired psychiatric disorder is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for an innocently 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1101, 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  

2.  The veteran has present evidence of a well-grounded claim 
of service connection for an innocently acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1959, the veteran submitted his original claim of 
service connection for a psychiatric disorder.  

In a June 1960 decision, the Board denied service connection 
for a psychophysiological cardiovascular reaction.  It was 
noted that the veteran's service medical records indicated 
that he complained of nervousness on several occasions.  

In a May 1961 decision, the Board denied the veteran's claim 
of service connection for a neuropsychiatric disorder on the 
basis that there was no evidence of a neuropsychiatric 
disorder in service.  The Board considered the service 
medical records which were negative for a psychiatric 
disorder, a physician's statement that he treated the veteran 
in 1946 and 1947 for nervousness, and the statements of 
several physicians who stated that they had treated the 
veteran for nervousness since 1951.  

In October 1997, the veteran again claimed service connection 
for a psychiatric disorder.  In an October 1997 decision, the 
RO denied the veteran's reopened claim on the basis that the 
veteran had not submitted evidence material to the issue of 
whether the veteran's psychiatric disorder began in service.  
The RO considered the veteran's statements and testimony, 
medical records noting current treatment for anxiety and a 
letter from Oscar F. Lovelace, Jr., M.D., opining that the 
veteran's anxiety began in service.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   

A final decision of the Board may not be reopened unless new 
and material evidence is submitted. 38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a Board decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

In connection with the efforts to reopen his claim, the 
veteran has presented a letter from Dr. Lovelace opining that 
the veteran's anxiety began in service.  This evidence is 
material.  See Hodge, supra.  The Board finds that this new 
evidence is so significant regarding the issue of whether the 
veteran's psychiatric disorder was incurred in service that 
it must be considered to decide fairly the merits of the 
claim.  Id.  Thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps: the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The threshold question regarding this issue is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The evidence currently before the Board includes medical 
evidence from a physician opining that the veteran's 
psychiatric disorder began in service.  Hence, the veteran's 
claim meets the requirements set forth in Caluza.  
Accordingly, the Board finds the veteran has presented a 
well-grounded claim of service connection for an innocently 
acquired psychiatric disorder.  



ORDER

As the reopened claim of service connection for a psychiatric 
disorder is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  

The RO should afford the veteran a VA psychiatric examination 
to determine whether he has an innocently acquired 
psychiatric disability due to disease or injury which was 
incurred in or aggravated by service.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his psychiatric disorder 
since 1998.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of his claimed 
psychiatric disorder.  All indicated 
tests should be undertaken.  The examiner 
should report detailed clinical findings 
in connection with the evaluation.  The 
examiner also should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should render 
an opinion as to the likelihood that the 
veteran has an innocently acquired 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  The claims folder 
should be made available to the examiner 
prior to the examination.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 



